                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CONTINENTAL CASUALTY COMPANY        :           CIVIL ACTION
                                    :
             v.                     :
                                    :
THERMOPLASTIC PROCESSES A TPI       :           NO. 19-5326
PARTNERS CORP., et al.

                               MEMORANDUM
Bartle, J.                                      December 9, 2019

          This is an action originally filed in the Court of

Common Pleas of Philadelphia County and then removed to this

court based on diversity of citizenship under 28 U.S.C.

§ 1332(a)(1).     Before the court is the motion of defendant Ultra

Clean Systems, Inc. (“Ultra Clean”) to transfer venue under

28 U.S.C. § 1404(a) to the United States District Court for the

Middle District of Pennsylvania.    Ultra Clean has also moved for

partial dismissal of the complaint to the extent it alleges

negligence per se.

          Plaintiff Continental Casualty Company (“Continental”)

avers that it provided insurance coverage for and paid a

property damage claim of OSS Orthopedic Hospital (“Hospital”) in

York, Pennsylvania.    Substantial water damage purportedly

occurred from the failure of a polymeric water hose connected to

an ultrasonic sterilizer.    Continental, as the Hospital’s

subrogee, asserts that defendant Ultra Clean manufactured and

sold the reconditioned ultrasonic sterilizer to the Hospital and
that defendant TPI Partners, Inc. 1 (“TPI Partners”) manufactured

the hose.    Plaintiff brings strict product liability and

negligence claims against the defendants.

            Continental is an Illinois company with its principal

place of business in Chicago.    TPI Partners is incorporated and

has its principal place of business in Delaware while defendant

Ultra Clean is incorporated and has its principal place of

business in Florida.

            Section 1404(a) provides:

            For the convenience of parties and
            witnesses, in the interest of justice, a
            district court may transfer any civil
            action to any other district or division
            where it might have been brought or to any
            district or division to which all parties
            have consented.

The burden of proof rests on the movant to establish that “all

relevant things considered the case would be better off

transferred to another district.”      In re U.S., 273 F.3d 380, 388

(3d Cir. 2001)(quoting In re Balsimo, 68 F.3d 185, 186 (7th Cir.

1995)).

            The Court of Appeals decision in Jumara v. State Farm

Ins. Co., 55 F.3d 873 (3d Cir. 1995) governs the analysis of the

pending motion.    The Court has outlined a number of private and




1. Plaintiff stated in its notice of removal that its complaint
incorrectly denominated defendant TPI Partners, Inc. as
“Thermoplastic Processes A TPI Partners Corp.”
                                 -2-
public factors which must be considered.    The private factors

include:

            [1] plaintiff’s forum preference as
            manifested in the original choice, [2] the
            defendant’s preference, [3] whether the
            claims arose elsewhere, [4] the convenience
            of the parties as indicated by their
            relative physical and financial condition,
            [5] the convenience of the witnesses — but
            only to the extent that the witnesses may
            actually be unavailable for trial in one of
            the fora, and [6] the location of the books
            and records (similarly limited to the extent
            that the files could not be produced in the
            alternative forum).

Jumara, 55 F.3d at 879.

            While the plaintiff’s choice of forum should not be

lightly disturbed, it is afforded less weight when the plaintiff

selects a forum other than where the plaintiff resides.

Piper Aircraft Co. v. Reyno, 454 U.S. 235, 236 (1981); In re

Link A Media Devices Corp., 662 F.3d 1221, 1223 (Fed. Cir.

2011).   Here, all the parties are corporations with states of

incorporation and principal places of business other than

Pennsylvania.    The Hospital where the damage took place is

located in York, Pennsylvania in the Middle District of

Pennsylvania.    It is approximately 100 miles from Philadelphia

where this court sits and approximately 25 miles from

Harrisburg, the place of the nearest courthouse in the Middle

District.



                                 -3-
            The plaintiff chose to bring this lawsuit in the state

court in Philadelphia.    The defendant TPI Partners, situated in

nearby Delaware, appears to be satisfied with venue in this

court.   Significantly, only the defendant Ultra Clean, whose

address is in Florida, has moved to transfer the action to the

Middle District of Pennsylvania.    Ultra Clean, we note, is no

nearer to that forum than this forum and in terms of

long-distance travel, the Middle District, if anything, is less

convenient for it.    In support of its motion to transfer, Ultra

Clean does not raise any concern about adverse financial effects

on any of the parties if the action remains in this court.

            While it is true that the damage suffered by the

Hospital occurred in York County in the Middle District of

Pennsylvania, not all witnesses or documents are located there.

This action involves claims of strict liability and negligence

involving the manufacture of the hose and sterilizer.    No one

contends that the manufacture of these items occurred in the

Middle District.    Undoubtedly documentation and witnesses are

also present in Delaware and Florida.    In addition, experts will

surely be needed, and in this regard one forum will not be more

convenient than the other.

            There is nothing before the court to demonstrate that

any books and records cannot easily be made available in this

district.    Nor has Ultra Clean argued that the specific products

                                 -4-
in issue, if still at the Hospital, cannot just as easily be

transported here as to Harrisburg.

           In sum, the private factors which must be taken into

account under Jumara do not weigh in favor of transferring this

action to the Middle District of Pennsylvania.

           There are also public factors under Jumara which we

must consider:

           [1] the enforceability of the judgment,
           [2] practical considerations that could
           make the trial easy, expeditious, or
           inexpensive, [3] the relative
           administrative difficulty in the two fora
           resulting from court congestion, [4] the
           local interest in deciding local
           controversies at home, [5] the public
           policies of the fora, and [6] the
           familiarity of the trial judge with the
           applicable state law in diversity cases.

Jumara, 55 F.3d at 879-80.

           Any judgment, of course, can be enforced regardless of

which district is the trial forum.     We see no practical

consideration or administrative issues which would favor a trial

in the Middle District of Pennsylvania rather than in the

Eastern District.   There is no evidence that congestion in

either court is an issue.    The undersigned is current with his

docket.   While the Hospital, which suffered damage, is located

in the Middle District, it has already been compensated for its

loss by Continental.   The insurer’s lawsuit to recover money as

a subrogee is of little interest to the Hospital or to the

                                 -5-
residents of that district.   Moreover, both districts lie within

the Commonwealth of Pennsylvania so that no public policy

differences exist and there is no concern about familiarity with

applicable state law.   The public policy factors simply do not

support transfer.

          Ultra Clean has not met its burden to disturb

Continental’s choice of venue.   In accordance with Jumara, the

motion of defendant Ultra Clean to transfer venue under

§ 1404(a) to the United States District Court for the Middle

District of Pennsylvania will be denied.

          Ultra Clean also seeks partial dismissal of the

complaint pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure to the extent that it contains claims of

negligence per se.   Plaintiff, in its opposing brief, agrees to

strike the relevant paragraph 44(n) of the complaint without

prejudice to its right to seek a jury instruction on negligence

per se if the evidence warrants it.    We will order paragraph

44(n) stricken and await future developments concerning the

issue of jury instructions.   See Cabiroy v. Scipione, 767 A.2d

1078, 1082 (Pa. Super. 2001).




                                 -6-
